DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 11/1/2022 is acknowledged.  Applicant has canceled claim 20 in the response.
Status of Claims
Claims 1-19 are pending and examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9, 16, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 5-9 & 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of these claims recites the broad recitation, e.g., no greater than 3.0mm, and each claim also recites “more preferably …,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination, Examiner removes all narrower ranges (i.e., limitations that begin with “more preferably”) from consideration.
Also re Claim 16, it is unclear what “percent contact area” refers to, i.e., what are the outward-facing layer and the wearer-facing layer contacting? No prior art examination can be provided for this claim because it is not well understood how to arrive at the percent contact areas.
Re Claim 19, it is recited that “the second area being distinguishable from the first area by an absence of an attenuated region over a continuous surface area of the outward-facing layer in its ungathered condition, equal to or greater than approximately 4 cm2 …”  It is not readily clear which area, the second area or the continuous surface area, is equal to or greater than approximately 4 cm2.  For examination, Examiner thinks that is the same as the continuous surface area, that is, each second area is one single continuous surface area that is free of any attenuated region, and this continuous surface area is equal to or greater than 4 cm2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch et al. (US 2004/0219854) in view of Ashraf et al. (US 2017/0029993).
Re Claim 1, Groitzsch discloses a stretch laminate for a wearable article (Abstract, [0003], [0012]), comprising an outward-facing layer (one of fabric layers 6 and 7), a wearer-facing layer (the other one of fabric layers 6 & 7), and an elastic material sandwiched between the outward-facing layer and the wearer-facing layer, the elastic material having been pre-strained by a pre-strain percentage along a stretch direction ([0141], also see [0083]) during manufacture of the laminate, such that when the stretch laminate is in a relaxed condition the outward-facing layer and the wearer-facing layer are gathered along the stretch direction, and
wherein the outward-facing layer is formed of a section of nonwoven web material ([0086]) comprising an accumulation of filaments and has an inner surface and an outer surface (any nonwoven would necessarily have an inner and outer surface). 
Groitzsch does not explicitly teach the outer surface comprising an ordered arrangement of zones (see Figs. 1-2), each zone comprising an attenuated region adjacent to a build-up region, and wherein the attenuated region has a first basis weight and the build-up region has a second basis weight, wherein the first basis weight is less than the second basis weight, the difference in basis weight corresponding to disposition of the filaments according to the ordered arrangement.
Ashraf discloses a nonwoven comprising an ordered arrangement of zones (see Fig. 3) each zone comprising an attenuated region (22) adjacent to a build-up region (24), and wherein the attenuated region has a first basis weight and the build-up region has a second basis weight, wherein the first basis weight is less than the second basis weight ([0055]), the difference in basis weight corresponding to disposition of the filaments according to the ordered arrangement ([0080, [0081], [0096], [0106]-[0109]).
It would have been obvious to modify Groitzsch with the nonwoven taught by Ashraf since such a fabric presents an aesthetically appealing design to the stretch laminate, also the selection of a known material (i.e., Ashraf’s nonwoven) based on its suitability for its intended use (i.e., as a fabric layer in an absorbent article) supports a prima facie case of obviousness (MPEP 2144.07).
Re Claim 2, Groitzsch and Ashraf combine to teach the stretch laminate of claim 1, and Ashraf also discloses that whereby the attenuated regions form one or more z-direction depressions predominately in the outer surface of the section of nonwoven web material (evident in Fig. 3).
The language starting from “wherein the nonwoven web material has been formed …” and ending at “… wherein the batt is consolidated into a nonwoven web material following its formation on the forming belt” is product-by-process language.  As explained in the MPEP 2113, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The burden now shifts to the Applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  
Re Claim 3, Groitzsch and Ashraf combine to teach the stretch laminate of claim 1 wherein the attenuated region(s) and the build-up region(s) comprised by the zone(s), and the zone(s) itself (themselves), are visually discernible.
Re Claim 4, Groitzsch and Ashraf combine to teach the stretch laminate of claim 1 and Groitzsch also teaches wherein the elastic material comprises a plurality of elastic strands (2) spaced apart from each other in a cross-stretch direction (Fig. 1).
Re Claim 5, Groitzsch and Ashraf combine to teach the stretch laminate of claim 4 and Groitzsch also teaches wherein the elastic strands have an Average-Strand-Spacing no greater than 3.0 mm ([0069]).
Re Claim 6, Groitzsch and Ashraf combine to teach the stretch laminate of claim 5 and Groitzsch also teaches wherein the elastic strands have an Average Decitex no greater than 300 ([0070]).
Re Claim 7, Groitzsch and Ashraf combine to teach the stretch laminate of claim 5 and Groitzsch also teaches wherein the pre-strain percentage is an Average-Pre-Strain and the Average-Pre-Strain is no greater than 250 percent ([0141]).
Re Claim 8, Groitzsch and Ashraf combine to disclose the stretch laminate of claim 4 and Groitzsch also teaches wherein the elastic strands have a Manufacturing-Strand-Spacing no greater than 3.0 mm ([0069] discloses a spacing much smaller than the claimed spacing, thus it is deduced that during manufacturing the spacing cannot be greater than the claimed range).
Re Claim 9, Groitzsch and Ashraf combine to disclose the stretch laminate of claim 4.  While neither Groitzsch nor Ashraf explicitly teaches that the pre-strain percentage is a Manufacturing Pre-Strain, one would naturally deduce that during manufacturing the pre-strain of the elastic strands are joined to the outward-facing layer under a Manufacturing Pre-Strain of no greater than 250 percent because Groitzsch discloses in [0141] a product prestrain much smaller than 250 percent.
Re Claim 10, Groitzsch and Ashraf combine to teach the stretch laminate of claim 1, and Ashraf further discloses wherein the outward-facing layer is formed at least in part of filaments spun from resin comprising polypropylene and a melt additive (at least [0060]).
Re Claim 11, Groitzsch and Ashraf combine to teach the stretch laminate of claim 10, and Ashraf further discloses wherein the melt additive is selected from the group consisting of erucamide, stearamide, oleamide, silicones and combinations thereof ([0068]).
Re Claim 12 Groitzsch and Ashraf combine to teach the stretch laminate of claim 1, and Ashraf further discloses wherein the outward-facing layer is formed at least in part of bicomponent filaments ([0060]).
Re Claim 13, Groitzsch and Ashraf combine to teach the stretch laminate of claim 12, and Ashraf further discloses wherein the bicomponent filaments have a core-sheath configuration ([0060]).
Re Claim 14, Groitzsch and Ashraf combine to teach the stretch laminate of claim 12, and Ashraf further discloses wherein the bicomponent filaments have a side-by-side configuration ([0066]).
Re Claim 15, Groitzsch and Ashraf combine to teach the stretch laminate of claim 12, and Ashraf further discloses wherein the bicomponent filaments have a first component comprising polypropylene and a second component comprising polyethylene ([0060]).
Re Claims 17-18, Groitzsch and Ashraf combine to teach the stretch laminate of claim 1, and neither Groitzsch nor Ashraf discloses wherein the outward-facing layer and the wearer-facing layer are bonded together about the elastic material at least in part by an adhesive and wherein the outward-facing layer and the wearer-facing layer are bonded together about the elastic material by an adhesive along a portion but not an entirety of the x-y plane surface area of the laminate.  However, using adhesives for attaching elastic strands between two nonwoven layers have long been known in the art (Groitzsch [0004]).  One skilled in the art would find it obvious to choose the necessary bonding method based on other considerations, such as cost and what material/equipment is more readily available.
Re Claim 19, Groitzsch and Ashraf combine to teach the stretch laminate of claim 1, and neither Groitzsch nor Ashraf discloses wherein the outward-facing layer comprises a first area occupied by the ordered arrangement of zones and a second area, the second area being distinguishable from the first area by an absence of an attenuated region over a continuous surface area of the outward-facing layer in its ungathered condition, equal to or greater than approximately 4 cm2 and having no dimension in the x-y plane smaller than approximately 1 cm, the second area being delineated from the first area by a perimeter demarking a discontinuity or interruption in the arrangement of zones.  However, the sizes of the various areas simply reflect a visually aesthetic pattern on the nonwoven, thus one skilled in the art may find it obvious to modify the sizes of these areas to create various design pattern to visually appeal to a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN S SU/Primary Examiner, Art Unit 3781
27 May 2022